Exhibit 10.40

BECKMAN COULTER, INC.

SUPPLEMENTAL PENSION PLAN

(Amended and Restated Effective January 1, 2008)

Sections 415 and 401(a)(17) of the Internal Revenue Code of 1986, as amended
(the “Code”), impose certain benefit and compensation limitations under the
Beckman Coulter, Inc. Pension Plan (the “Pension Plan”). These limitations may
adversely affect certain key management and highly compensated employees of
Beckman Coulter, Inc. (the “Company”), and this Beckman Coulter, Inc.
Supplemental Pension Plan (the “Supplemental Plan”) is intended to permit the
total pension of such employees to be determined without respect to such
limitations.

In addition, the Tax Reform Act of 1986, as amended (“1986 TRA”), imposed new
requirements, effective January 1, 1989, which require changes to the benefit
formula under the Pension Plan. In order to implement such changes, the Company
has adopted Alternative II-D from Notice 88-131 issued by the Internal Revenue
Service and clarified by Notice 89-92. Alternative II-D specifies that benefit
payments from the Pension Plan shall not, for certain highly compensated
employees under the circumstances described in Notice 88-131, exceed the benefit
accrued as of December 31, 1988 (or, for individuals who first became highly
compensated employees during 1989, the benefit accrued as of December 31, 1989).
The Supplemental Plan is intended to provide retirement benefits to the highly
compensated employees whose benefits are so limited by Alternative II-D, so that
the benefits under this plan, when combined with benefits under the Pension
Plan, will not be less than the benefits to which such highly compensated
employees would have been entitled but for the adoption of Alternative II-D.



--------------------------------------------------------------------------------

The Supplemental Plan is a non-qualified plan which is unfunded and is
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees. The Company now
wishes to amend and restate the Supplemental Plan to comply with Section 409A of
the Code and Treasury Regulations and other guidance promulgated thereunder and
to make certain other technical amendments to the Plan. The Company therefore
adopts the following Supplemental Plan:

1. Administration. The Supplemental Plan will be administered by the Committee
appointed under the Pension Plan (the “Committee”) in a manner consistent with
the administration of the Pension Plan. The Committee is hereby granted full
discretion to interpret, construe and apply the terms of this Plan, and the
Committee’s decisions in such matters will be final.

2. Eligibility. Eligibility under the Supplemental Plan is restricted to
management or highly compensated “Beckman Employees” whose pension benefits
under the Pension Plan are limited pursuant to Sections 401(a)(17) or 415 of the
Code or Alternative II-D of Notice 88-131 (each, a “Participant”). A “Beckman
Employee” shall mean any person who is an “Employee” classified as a “Beckman
Employee” under the definition of “Employee” contained in the Pension Plan.
“Coulter Employees,” as described in the definition of “Employee” contained in
the Pension Plan, are not eligible to participate in the Supplemental Plan.

 

2



--------------------------------------------------------------------------------

3. Benefits. The Company will supplement a Participant’s monthly pension payable
under the Pension Plan by the amount which is the difference, if any, between
the Participant’s monthly pension under the Pension Plan, and the monthly
pension which would have been payable under the Pension Plan if the provisions
of the Pension Plan were administered without regard to Sections 401(a)(17) and
415 of the Code. The Company will further supplement the Participant’s monthly
pension payable under the Pension Plan by the amount by which the Participant’s
monthly pension benefit payable from the Pension Plan was reduced to comply with
Alternative II-D of Notice 88-131. Finally, the Company will supplement the
Participant’s monthly pension payable under the Pension Plan to the extent that
such benefit is lower than it otherwise would have been because of an election
made by the Participant pursuant to a written bonus program or a written
deferred compensation plan of the Company which has the effect of reducing the
amount of the Participant’s compensation taken into account in determining the
Participant’s monthly pension payable from the Pension Plan. The supplemental
benefits provided hereunder shall include such benefits as would, but for the
limitations of the Code, Notice 88-131 and any other limitation described
herein, be payable to the spouse or beneficiary of the Participant under the
Pension Plan, according to the terms of the Pension Plan and the elections made
under the Pension Plan by the Participant.

In the case of any employee identified under Section III of Appendix IV of the
Pension Plan, the supplement provided by the Company under this Supplemental
Plan shall be calculated as follows. For each such employee, the supplement that
would have been provided under this Supplemental Plan if the benefit increases
under Appendix IV of the Pension Plan had not been adopted shall be calculated
(such amount shall be referred to as the “Gross Supplement”). The supplement to
be provided by the Company under this Supplemental Plan shall be the Gross
Supplement reduced by the increase to such employee’s Pension Plan benefit

 

3



--------------------------------------------------------------------------------

provided under Appendix IV of the Pension Plan. The increase provided under
Appendix IV of the Pension Plan shall be the increase provided after taking into
account any applicable limitation on such increase under Section 4.15 of the
Pension Plan.

4. Payment of Benefits. This Section 4 reflects the rules governing
distributions of benefits made under the Supplemental Plan with respect to
Participants who incur a Separation from Service with the Company on or after
January 1, 2008. For distributions with respect to Participants who incurred a
Separation from Service (or other event triggering distributions hereunder)
prior to that date, see the applicable provisions of the Supplemental Plan in
effect as of the date of such Separation from Service (or other event). Prior to
January 1, 2009, certain Participants were also permitted to make distribution
elections in accordance with certain transition rules set forth in Treasury
Regulations and other guidance promulgated under Section 409A of the Code.

(a) A Participant’s benefits under the Supplemental Plan shall be paid to the
Participant in cash in a lump sum as soon as administratively practical
following the date that is six (6) months after the Participant’s Separation
from Service for any reason; provided, however, that if the Participant’s
aggregate benefits under the Supplemental Plan exceed $500,000, the
Participant’s benefits shall be payable in (i) a lump sum payment of $500,000 as
soon as administratively practical following the date that is six (6) months
after the Participant’s Separation from Service for any reason, and (ii) a lump
sum payment equal to the amount by which the Participant’s benefits exceed
$500,000 as soon as administratively practical after the January 1 which follows
the calendar year during which the initial $500,000 payment was made. Subject to
Section 4(b), the aggregate amount of the payment or payments to be made
pursuant to this Section 4(a) shall be the actuarial equivalent of the
Participant’s benefits under the Supplemental Plan as determined in accordance
with Section 3. For these purposes, the term “actuarial equivalent” shall have
the same meaning as specified under the Pension Plan.

 

4



--------------------------------------------------------------------------------

(b) With respect to any payment of benefits made pursuant to Section 4(a), the
Participant shall be entitled to receive interest on each such payment for the
period commencing on the date of the Participant’s Separation from Service and
ending on the date such payment is made. For these purposes, interest shall be
credited based on the interest rate used to calculate lump-sum distributions
under the Pension Plan for the year in which the Participant’s Separation from
Service occurs in accordance with Section 1.2(b) of the Pension Plan.

(c) For purposes of the Supplemental Plan, “Separation from Service” means, as
to a particular Participant, a termination of services provided by the
Participant to his or her Employer (as defined below), whether voluntarily or
involuntarily, as determined by the Committee in accordance with Section 409A of
the Code and Treasury Regulation Section 1.409A-1(h). In determining whether a
Participant has experienced a Separation from Service, the following provisions
shall apply:

(i) For a Participant who provides services to an Employer as an employee,
except as otherwise provided in clause (iii) below, a Separation from Service
shall occur when the Participant has experienced a termination of employment
with the Employer. A Participant shall be considered to have experienced a
termination of employment for this purpose when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (A) no further services will be performed by the Participant for the
Employer after the applicable date, or (B) that the level of bona fide services
the Participant will

 

5



--------------------------------------------------------------------------------

perform for the Employer after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by the Participant (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months). However, if the
Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

(ii) For a Participant who provides services to an Employer as an independent
contractor, except as otherwise provided in clause (iii) below, a Separation
from Service shall occur upon the expiration of the contract (or in the case of
more than one contract, all contracts) under which services are performed for
such Employer, provided that the expiration of such contract(s) is determined by
the Committee to constitute a good-faith and complete termination of the
contractual relationship between the Participant and such Employer.

 

6



--------------------------------------------------------------------------------

(iii) For a Participant who provides services to an Employer as both an employee
and an independent contractor, a Separation from Service generally shall not
occur until the Participant has ceased providing services for the Employer as
both an employee and as an independent contractor, as determined in accordance
with the provisions set forth in clauses (i) and (ii) above. Similarly, if a
Participant either (A) ceases providing services for an Employer as an
independent contractor and begins providing services for such Employer as an
employee, or (ii) ceases providing services for an Employer as an employee and
begins providing services for such Employer as an independent contractor, the
Participant will not be considered to have experienced a Separation from Service
until the Participant has ceased providing services for such Employer in both
capacities, as determined in accordance with clauses (i) and (ii) above.

Notwithstanding the foregoing provisions in this definition, if a Participant
provides services for an Employer as both an employee and as a member of its
board of directors, to the extent permitted by Treasury Regulation
Section 1.409A-1(h)(5), the services provided by the Participant as a director
shall not be taken into account in determining whether the Participant has
experienced a Separation from Service as an employee, and the services provided
by such Participant as an employee shall not be taken into account in
determining whether the Participant has experienced a Separation from Service as
a director, for purposes of this Plan.

For purposes of this definition of “Separation from Service,” the term
“Employer” means the Company or subsidiary of the Company that the Participant
last performed services for or was employed by, as applicable, on the date of
his or her Separation from Service, and all other entities that are required to
be aggregated together and treated as the employer under Treasury Regulation
Section 1.409A-1(h)(3).

 

7



--------------------------------------------------------------------------------

5. Death Benefits. In the event of the death of a Participant on or after
January 1, 2008 and prior to the payment in full of the Participant’s benefits
hereunder, the Participant’s unpaid benefits hereunder will be paid in a lump
sum to the beneficiary or beneficiaries entitled to the Participant’s survivor
and death benefits under the Pension Plan as soon as administratively practical
after the date of death; provided, however, that if payment of the Participant’s
benefits hereunder commenced at any time prior to January 1, 2008, the
Participant’s unpaid benefits hereunder shall be paid to the beneficiary or
beneficiaries entitled to the Participant’s survivor and death benefits under
the Pension Plan in accordance with the applicable provisions of the Pension
Plan.

6. No Assignment or Alienation of Benefits. Benefits under the Supplemental Plan
may not be voluntarily or involuntarily assigned, alienated, sold, transferred,
pledged or encumbered in any manner whatsoever.

7. Amendment or Termination. The Organization and Compensation Committee of the
Company’s Board of Directors (the “Committee”) may amend the Supplemental Plan,
provided that no amendment shall reduce the Company’s liability for any benefits
accrued under the Supplemental Plan as of the date of such action, with benefits
to be determined on the basis of the Participant’s presumed Separation from
Service as of the date of such amendment. The Committee or the Company’s Board
of Directors may also appoint a committee of one or more of its members who may
amend the Supplemental Plan, subject to the foregoing provisos and further
provided that no such amendment may (a) affect the benefits of an individual
elected officer or the group of elected officers (unless the amendment (i) is
for administrative purposes only, or (ii) affects benefits of an elected officer
or group of elected officers in the same manner as a broad class of participants
other than elected officers), (b) result in an annual cost greater than
$250,000,

 

8



--------------------------------------------------------------------------------

or (c) result in a material change in the benefits provided under the
Supplemental Plan. The Committee may terminate and liquidate the Supplemental
Plan and distribute all benefits hereunder in accordance with the requirements
of Treasury Regulation 1.409A-3(j)(4)(ix)(A), (B) or (C) promulgated under
Section 409A of the Code (or any similar successor provision), which regulation
generally provides that a deferred compensation arrangement such as the
Supplemental Plan may be terminated within twelve (12) months following a
dissolution or change in control of the Company or may be terminated if the
Company also terminates all other similar deferred compensation arrangements and
distributes all benefits under the Supplemental Plan not less than twelve
(12) months and not more than twenty-four (24) months following such
termination.

8. No Right to Continued Employment. The Supplemental Plan shall not confer upon
any person any right to be continued in the employment of the Company.

9. Unsecured General Creditor; Tax Withholding. All amounts payable in
accordance with the Supplemental Plan shall constitute a general unsecured
obligation of the Company. The Company shall not be required to fund such
benefits through a trust, insurance policy or otherwise. Notwithstanding the
above, all or portion of the benefits may be paid from a grantor trust
established by the Company. The assets held by any such trust are subject to the
claims of the Company’s general, unsecured creditors in the event of the
Company’s insolvency. The Company shall have the right to deduct from each
payment to be made under the Supplemental Plan any required withholding taxes.

 

9



--------------------------------------------------------------------------------

10. Governing Law. The Supplemental Plan shall be governed by the laws of the
State of California, except to the extent such laws are preempted by federal
law, in which case federal law shall govern the Supplemental Plan.

11. Inability to Locate Participant. In the event that the Committee is unable
to locate a Participant or beneficiary within two years following the date the
Participant was to commence receiving payment of benefits under the Supplemental
Plan, the Participant’s entire benefit under the Supplemental Plan shall be
forfeited. Furthermore, if any benefit payment (by check or other form of
payment) to a Participant or beneficiary remains uncashed or unclaimed for two
years following its delivery to the last known address of the Participant or
beneficiary, the amount of such benefit payment shall be forfeited. Any
forfeited amount shall immediately become the property of the Company. If, after
such forfeiture, the Participant or beneficiary later claims such benefit, such
benefit shall be reinstated without interest or earnings. The distribution of
such benefits shall thereafter be made in the manner determined by the
Committee.

12. Section 409A; Construction. To the extent that the Supplemental Plan is
subject to Section 409A of the Code, the Supplemental Plan shall be construed
and interpreted to the maximum extent reasonably possible to avoid the
imputation of any tax, penalty or interest pursuant to Section 409A of the Code.
If any portion of a Participant’s benefits under the Supplemental Plan is
required to be included in income by the Participant prior to receipt due to a
failure of the Supplemental Plan to comply with the requirements of Section 409A
of the Code and related Treasury Regulations, the Committee may determine that
such Participant shall receive a distribution from the Supplemental Plan in an
amount equal to the lesser of (i) the portion of his or her benefits hereunder
required to be included in income as a result of the failure of the Supplemental
Plan to comply with the requirements of Section 409A of the Code and related
Treasury Regulations, or (ii) the Participant’s unpaid benefits hereunder. For
purposes of the Supplemental Plan, a payment shall be considered to have been
made “as soon as administratively practical after” a particular date only if it
is made within ninety (90) days after that date.

 

10



--------------------------------------------------------------------------------

This restated Supplemental Plan is hereby adopted by Beckman Coulter, Inc.
effective as of January 1, 2008.

 

BECKMAN COULTER, INC. By:  

/s/ James Robert Hurley

  James Robert Hurley Its:  

Senior Vice President, Human Resources

Date:  

February 20, 2008

 

11



--------------------------------------------------------------------------------

FOREIGN OFFSET APPENDIX.

1. This Foreign Offset Appendix shall apply to the Beckman Employees having the
employee numbers specified below; provided, however, that in order for this
Foreign Offset Appendix to apply to any such individual, upon the commencement
of his benefits from the Pension Plan, such individual must execute and deliver
(and not revoke) the agreement and release described in paragraph 3 of this
Foreign Offset Appendix.

 

Employee Number

640549 873438 640751 622401 636053

Former Beckman Employees who satisfy the above requirements are referred to in
this Appendix as “Foreign Offset Participants.”

The purposes of this Foreign Offset Appendix are to (i) resolve any possible
disputes concerning the calculation of benefits of Foreign Offset Participants
under this Plan and the Pension Plan, and (ii) to obtain releases of all claims
against the Company, the Pension Plan and their affiliates in exchange for
providing the Foreign Offset Participants an increased benefit under this Plan.
Such increased benefit is intended to result in a total benefit from this Plan
and the Pension Plan equal to what would have been provided if the offset for
foreign benefits provided for by Sections 2, 3 and 4 of Appendix B of the
Pension Plan had been calculated using the actuarial assumptions applicable to
individuals who were active employees on December 1, 2004.

 

12



--------------------------------------------------------------------------------

2. Subject to the requirements of paragraph 3 of this Foreign Offset Appendix,
the Company will supplement the monthly pension payable under the Pension Plan
to a Foreign Offset Participant by the amount which is the difference, if any,
between (i) the employee’s monthly pension under the Pension Plan, with the
offset described in Section 2, 3 and 4 of Appendix B of the Pension Plan
calculated using the actuarial assumptions actually applicable to such
participants (i.e., the assumptions applicable to individuals who were not
“Employees” under the Pension Plan as of December 1, 2004), and (i) the monthly
pension that would have been payable under the Pension Plan had the offset
described in Sections 2, 3 and 4 of Appendix B of the Pension Plan been
calculated using the actuarial assumptions applicable to individuals who were
“Employees” under the Pension Plan as of December 1, 2004.

3. The agreement and release that must be executed and delivered as one of the
requirements to be classified as a Foreign Offset Participant shall be in the
form and have the content prescribed by the Company. Unless otherwise determined
by the Company, such release shall, among other provisions required by the
Company, provide for (i) the acceptance of and consent to the Company’s
calculation of the Foreign Offset Participant’s benefits under the Pension Plan
and this Plan, (ii) the release of all known and unknown claims against the
Company, its subsidiaries, the Pension Plan, its fiduciaries and the affiliates
of such released parties, (iii) a covenant not to sue any of the released
parties, (iv) a covenant not to make any claim for benefits under any employee
benefit plan sponsored by or contributed to by the Company, its subsidiaries or
affiliates, and (v) a covenant to keep confidential such release and the
benefits provided under this Foreign Offset Appendix.

 

13